PD-0571-15
                                PD-0571-15                              COURT OF CRIMINAL APPEALS
                                                                                        AUSTIN, TEXAS
May 12, 2015                                                            Transmitted 5/8/2015 2:59:39 PM
                                                                         Accepted 5/12/2015 1:27:14 PM
                                NO. 11-13-00096-CR                                       ABEL ACOSTA
                                                                                                 CLERK
 STATE OF TEXAS                             §   IN THE
                                            §
 VS.                                        §   ELEVENTH COURT
                                            §
 VICTOR WHITE                               §   OF APPEALS

                    MOTION TO EXTEND TIME TO FILE
                  PETITION FOR DISCRETIONARY REVIEW

 TO THE HONORABLE JUSTICES OF SAID COURT:

         Now comes Victor White, Appellant in the above styled and numbered cause,

 and moves this Court to grant an extension of time to file a petition for discretionary

 review, pursuant to Rule 68.2(c) of the Texas Rules of Appellate Procedure, and for

 good cause shows the following:

         1.    This case was appealed to the 11th Court of Criminal Appeals.

         2.    The date of the 11th Court of Criminal Appeals’ judgment was March 26,

 2015.

         3.    The case below was styled 11-13-00096-CR; Victor White v. The State

 of Texas.

         4.    There were no motions for rehearing or en banc reconsideration filed

 with the court of appeals.

         5.    The deadline for filing a petition for discretionary review was April 27,

 2015.

         8.    Appellant requests an extension of time of 30 days from the present date,

 i.e. May 27, 2015.

         9.    No prior extension to file a petition for discretionary review has been
filed in this cause.

       10.    Defendant is currently incarcerated.

       11.    Appellant relies on the following facts as good cause for the requested

extension:

       Attorney for appellant failed to comply Rule 48.4 of the Texas Rules of

Appellate Procedure. Attorney for Appellant received the opinion and judgment via

email on March 27, 2015. However, Attorney for Appellant did not forward the

opinion and judgment to the Appellant. Moreover, Attorney for Appellant did not

inform Appellant of his right to file a petition for discretionary review under Rule 68

of the Texas Rules of Appellate Procedure. Once Attorney for Appellant learned of

the error, the judgment and sentence, as well as a letter informing Appellant of his

right to file a petition for discretionary review, were mailed to Appellant on April 23,

2015. These were delivered to Appellant’s place of incarceration on April 28, 2015.

       Attorney’s error denied Appellant adequate time to review the judgment and

opinion and prepare a pro se petition for discretionary review. An extension of 30

days to file a petition for discretionary review would give Appellant adequate time

to proceed with a pro se petition if Appellant chooses to do so.

       WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Court

grant this Motion To Extend Time to File Petition for Discretionary Review, and for

such other and further relief as the Court may deem appropriate.

                                        Respectfully submitted,


                                        Thomas Duckworth Jr.
                                        Attorney at Law
                                       P.O. Box 796
                                       Kermit, Texas 79745
                                       Tel: (432) 553-6321
                                       Fax: (432) 586-3535
                                       Email: tduckworth.law@gmail.com



                                       By: /s/ Thomas Duckworth Jr.
                                         Thomas Duckworth Jr.
                                         State Bar No. 24066661
                                         Attorney for Victor White



                         CERTIFICATE OF SERVICE

      This is to certify that on May 8, 2015, a true and correct copy of the above and

foregoing document was served on the District Attorney's Office, Ector County, 300

N. Grant, Room 305, Odessa, Texas 79761, by facsimile to (432) 498-4293.



                                       /s/ Thomas Duckworth Jr.
                                       Thomas Duckworth Jr.